FILED
                             NOT FOR PUBLICATION                            MAR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TODD M. HONEYCUTT,                               No. 12-16360

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00393-RCJ-
                                                 WGC
  v.

SANDY SNIDER; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Nevada state prisoner Todd M. Honeycutt appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs related to orthopedic shoes. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Honeycutt

failed to raise a genuine dispute of material fact as to whether defendants knew of

and consciously disregarded his serious medical conditions warranting orthopedic

footwear. See Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994) (for deliberate

indifference claim, prisoner must make a subjective showing that prison officials

knew of and disregarded “an excessive risk to inmate health or safety”); see also

Toguchi, 391 F.3d at 1059-60 (inmate’s difference of opinion with his physician,

or a difference of opinion between physicians, as to what treatment is appropriate

does not constitute deliberate indifference).

      Issues raised by Honeycutt in his briefs that are not supported by argument,

such as the denial of his post-judgment motion to alter or amend his complaint, are

deemed waived. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992).

      AFFIRMED.




                                           2                                  12-16360